FILED
                             NOT FOR PUBLICATION                            OCT 11 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JEROME PAUL WILSON,                              No. 10-56112

               Plaintiff - Appellant,            D.C. No. 2:08-cv-08142-R-PLA

    v.
                                                 MEMORANDUM *
C. CAMPBELL, III, Correctional
Lieutenant,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

      California state prisoner Jerome Paul Wilson appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional

violations. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal under 28 U.S.C. §§ 1915A and 1915(e)(2). Resnick v. Hayes, 213 F.3d
443, 447 (9th Cir. 2000); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.

1998) (order). We affirm.

      The district court properly dismissed Wilson’s excessive force claim against

defendant Campbell in his third amended complaint because Wilson failed to

allege that Campbell used more than a de minimis amount of force when snatching

Wilson’s necklace. See Hudson v. McMillian, 503 U.S. 1, 6-10 (1992) (de minimis

use of force generally does not violate Eighth Amendment).

      We do not consider Wilson’s contentions concerning allegations he made in

earlier versions of his complaint because they were not included in his third

amended complaint which is the only complaint on review.

      AFFIRMED.




                                          2                                     10-56112